Citation Nr: 1104617	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a knee 
injury with arthritis.

2.  Entitlement to service connection for arthritis of the heels.

3.  Entitlement to service connection for a psychiatric 
disability, including as secondary to service-connected physical 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
23, 1979 to December 5, 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 rating 
decision of the Chicago, Illinois RO.  In September 2010, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the Veteran's claims 
file.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2010).

At the hearing in September 2010 the Veteran testified that he 
has received Social Security Administration (SSA) disability 
benefits for approximately 5 years.  On September 2008 VA 
examination, he had similarly reported receipt of SSA disability 
benefits.  A review of the claims file found that the SSA 
decision and any medical records underlying the decision have not 
been secured.  Inasmuch as the Board is unable to conclude that 
SSA records would not be relevant, development for such records 
is necessary.  
Furthermore, the Veteran has identified the VA medical centers 
(MCs) in Rockford, Illinois and Madison, Wisconsin as facilities 
where he received treatment for the disabilities at issue.  
Records from those facilities are not associated with the claims 
file, are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete clinical records (any 
not already associated with the claims file) 
of any VA treatment the Veteran received for 
the disabilities on appeal.  The RO should 
specifically seek treatment records from the 
Rockford, Illinois and Madison, Wisconsin 
VAMCs.  

2.  The RO should secure from SSA copies of 
their determination on the Veteran's claim 
for SSA disability benefits, and of the 
medical records on which such determination 
was based.  

3.  The RO should arrange for any further 
development suggested by the results of that 
sought above, and then readjudicate these 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

